DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Specification

2.	Examiner requests Applicants to update status of related applications as mentioned in specification, paragraph 0001.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,509,742, claims 1-20 of U.S. Patent No 9,800,639, claims 1-28 of U.S. Patent No 10,116,720, and claims 1-20 of U.S. Patent 11,075,970. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wissingh et al. [ US Patent Application No 2016/0149978 ].

5.	As per claim 1, Wissing discloses the invention as claimed including a method for configuring and providing manifest files for adaptive streaming video [ i.e. streaming of segmented content from a delivery node to an adaptive streaming client on the basis of a manifest file ] [ Figure 1B; and paragraph 0009 ], comprising:
	receiving, by a first infrastructure service provider, one or more first content requests [ i.e. the client requesting a manifest file from the network ] [ 200, Figure 2; and paragraphs 0002, and 0055 ], each said first request identifying one or more requested content files corresponding to an aspect of an adaptive streaming video [ i.e. segment identifier ] [ Abstract; and paragraphs 0025, and 0075 ];
[ i.e. identifying location information of a (set of) network nodes which may be configured to either deliver the segments to the client ] [ paragraphs 0045, and 0051 ], wherein at least a portion of the adaptive streaming video is not transmitted by the first infrastructure service provider, but is provided by one or more infrastructure services each of which is operated as a separate service from the first infrastructure service provider [ i.e. CDN A and B ] [ Figures 1B and 6; and paragraphs 0051, 0086-0089 ];
	collecting, by the first infrastructure service provider, data from the one or more separate infrastructure services providing at least a portion of the adaptive streaming video and
corresponding to the transmission of the requested content files from the one or more separate
infrastructure services to the one or more recipient devices [ i.e. ingestion node for controlling ingestion of content from an external resource, and CDN control function for controlling the distribution of one or more copies of the content to the delivery nodes and redirecting clients to appropriate delivery nodes ] [ paragraphs 0056, 0057, and 0088 ];
	receiving, by the first infrastructure service provider, a second request for a manifest file for the adaptive streaming video, wherein said second request 1s received after the collection of the data [ i.e. the segment from another HAS client has been received ] [ paragraphs 0064, and 0091 ];
	selecting, by the first infrastructure service provider, a second infrastructure service provider operated as a separate service from the first infrastructure service provider, to provide at least a portion of the adaptive streaming video, based on the collected data [ i.e. resolved URLs may point to one or more delivery nodes, some of which may be located in CDN B ] [ paragraphs 0089, and 0101 ];
[ i.e. CDN A and B ] [ Figure 1 and 6; and paragraphs 0051, and 0086-0089 ]; and
	transmitting, by the first infrastructure service provider, the configured manifest file in response to the request for the manifest file  [ i.e. update manifest file ] [ paragraphs 0019, 0108, and 0115 ].

6.	As per claim 2, Wissingh discloses wherein each of the content files comprises a video segment file [ Figure 1B; and Abstract ].

7.	As per claim 3, Wissingh discloses wherein the second infrastructure service provider
comprises one of the one or more infrastructure services, and wherein at least some of the data
relates to the second infrastructure service provider [ i.e. low and high quality video stream ] [ paragraphs 0003, and 0051 ].

8.	As per claim 4, Wissingh discloses wherein the second infrastructure service provider
is selected based on at least both: the data; and at least one characteristic of the received request
for the manifest file [ i.e. changing bandwidth requirements ] [ paragraphs 0003, 0054, and 0055 ].

9.	As per claim 5, Wissingh discloses wherein the second infrastructure service provider

streaming video [ i.e. high-bitrate segments may point to second CDN B ] [ paragraphs 0051, and 0089 ].

10.	As per claim 6, Wissingh discloses wherein the at least one characteristic of the adaptive streaming video comprises at least one of: a request rate of the adaptive streaming
video; and a content characteristic of the adaptive streaming video [ i.e. high-bitrate segments may point to second CDN B ] [ paragraphs 0051, and 0089 ].

11.	As per claim 9, Wissingh discloses determining, with the first infrastructure service provider, based on the collected data, performance associated with an intermediate network [ i.e. bandwidth problem ] [ paragraphs 0004, and 0058 ].

12.	As per claim 10, Wisshingh discloses determining, with the first infrastructure service provider, based on the collected data, performance associated with a network coupled to a user’s device receiving the manifest file [ i.e. bandwidth problem ] [ paragraphs 0006, and 0058 ].

13.	As per claims 11-16, 19, and 20, they are rejected for similar reasons as stated above in claims 1-6, 9, and 10.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wissingh et al. [ US Patent Application No 2016/0149978 ], in view of Shaflee [ US Patent Application No 2013/0117120 ].

15.	As per claim 7, Wissingh does not specifically disclose determining, with the first
infrastructure service provider, based on the collected data, performance metrics associated with
the one or more infrastructure services operated as a separate service from the first infrastructure
service provider.  Shaflee discloses determining, with the first infrastructure service provider, based on the collected data, performance metrics associated with the one or more infrastructure services operated as a separate service from the first infrastructure service provider [ i.e. the optimal CDN may select based on performance perspective, and/or cost perspective ] [ paragraph 0073 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Wissingh and Shaflee because the teaching of Shaflee would enable to dynamically evaluate the customer’s request and performs various decision-making associated with the request in a manner that is transparent to the customer [ Shaflee, paragraph 0009 ].

16.	As per claim 17, it is rejected for similar reasons as stated above in claim 7.

Allowable Subject Matter

s 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446